Citation Nr: 1226324	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating greater than 50 percent disabling for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2008, June 2009, May 2010, and October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Given the Veteran's August 2011 Board hearing testimony as to worsening symptomatology associated with both his PTSD and his bilateral hearing loss disability since his last VA examinations for these disabilities, more contemporaneous examinations to assess the current severity of these service-connected disabilities is necessary.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In addition, VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A (b).  During his August 2011 Board hearing, the Veteran testified that he had received more recent VA outpatient treatment for his PTSD than is of record.  As the matter is being remanded, all records of the most recent VA treatment should be obtained and associated with the claims file.  

Finally, the May 2010 and October 2010 rating decisions denied entitlement to TDIU.  In January 2011, within one year of each decision, the Veteran filed a statement which he asked to have considered in deciding his unemployability claim.  Construing the Veteran's statement liberally, the Board finds that the May 2008 statement constitutes a notice of disagreement.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records concerning the Veteran's VA outpatient treatment for PTSD not currently associated with the claims file.  If such records are not available, associate a negative response from that facility with the claims file, and advise the Veteran and his representative of that unavailability in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, to include addressing the written statements of the Veteran and his family and friends, and any resulting impact on the Veteran's employability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should fully explain any opinion offered.

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD.  The examiner is asked to specifically review and discuss in the report the Veteran's testimony at hearing and written statements regarding his specific symptoms, including sleepwalking, night sweats, and difficulty interacting with others.  The examiner is also asked to consider and discuss the previous VA examinations and the Veteran's assertions that his symptoms have worsened.

The examiner should then opine as to the date, being as specific as possible, whether the Veteran's service-connected disabilities, one or more collectively, are so severe that they preclude him from securing and following a substantially gainful occupation.  When offering this opinion, the examiner should consider only the service-connected disabilities and should not consider the effects of any nonservice-connected disability or the Veteran's age.  The examiner should fully explain any opinion stated.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, obtain a copy of the notice letter, and indicate whether any notice that was sent was returned as undeliverable. 

5.  Issue a Statement of the Case and notification of the Veteran's appellate rights on the issue of entitlement to TDIU.  38 C.F.R. § 19.26 (2011).  Remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the May 2010 rating decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to this issue, return it to the Board. 

6. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

